                              UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF NORTH CAROLINA
                                   ASHEVILLE DIVISION
                                  1:17-cr-159-MOC-WCM-1

    UNITED STATES OF AMERICA,                       )
                                                    )
                                                    )
                                                    )
    Vs.                                             )                       ORDER
                                                    )
    THANG LIAN MANG,                                )
                                                    )
                     Defendant.                     )



           THIS MATTER is before the Court on defendant’s “Motion under Rule 60(b) for

Ruling Regarding Federal Concurrent/Consecutive Sentence.” (Doc. No. 32). Defendant seeks a

clarification from this Court as whether his federal sentence should run concurrent to a later-

imposed state sentence.1

           In 2018, Defendant pleaded guilty to receiving or possessing an unregistered firearm. On

August 31, 2018, this Court sentenced Defendant to 33 months of imprisonment. According to

Defendant, he was subsequently sentenced in state court and is serving a state court sentence.

           Defendant's judgment in this action is silent as to whether his federal sentence is to run

concurrent to any state sentence. When multiple terms of imprisonment are imposed at different

times, as here, the terms are presumed to run consecutively unless the court orders otherwise. 18



1 The Court previously construed Defendant’s original motion as a motion for credit for time
served, and the Court entered an Order denying the motion and instructing Defendant that he
must seek relief by filing a 28 U.S.C. § 2241 petition in his district of confinement. (Doc. No.
31). Defendant has now filed the pending motion, stating that he is seeking a ruling on whether
his federal and state sentences are to be served concurrently or consecutively.

                                                    -1-



          Case 1:17-cr-00159-MOC-WCM Document 33 Filed 10/14/20 Page 1 of 2
U.S.C. § 3584(a). To the extent Defendant seeks a modification of his sentence to reflect that the

federal sentence is to run concurrent with any state sentence, this Court lacks the authority to do

so. See 18 U.S.C. § 3582(c).

       Having considered defendant’s motion and reviewed the pleadings, the Court enters the

following Order.

                                           ORDER

       IT IS, THEREFORE, ORDERED that defendant’s “Motion under Rule 60(b) for

Ruling Regarding Federal Concurrent/Consecutive Sentence,” (Doc. No. 32), is DENIED.


 Signed: October 13, 2020




                                                -2-



      Case 1:17-cr-00159-MOC-WCM Document 33 Filed 10/14/20 Page 2 of 2
